ACCEPTED
                                                                                             01-14-00444-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        6/29/2015 3:51:30 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                   01-14-00444-CR
                                         In the
                                  Court of Appeals                        FILED IN
                                        For the                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                First District of Texas            6/29/2015 3:51:30 PM
                                      At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                     No. 1411387
                            In the 248th District Court of
                                Harris County, Texas
                             
                              BLAKE ALAN COTTON
                                       Appellant
                                         v.
                              THE STATE OF TEXAS
                                  Appellee
                           
                  STATE’S MOTION FOR EXTENSION OF TIME
                     IN WHICH TO FILE APPELLATE BRIEF
                           


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 248th district court of Harris County, Texas, cause 1421756, the State of

          Texas v. Blake Alan Cotton, appellant, was convicted of burglary of a building.

      2. He was assessed punishment of confinement for 6 months in a state jail

      facility.
       3. The State’s brief is due on June 29, 2015.

       4. An extension of time in which to file the State’s brief is requested until July

       29, 2015.

       5. No previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

       Since appellant filed his brief, I have filed briefs in cause numbers 14-13-
00370-CR, 01-14-00861-CR, 14-14-00696-CR, 01-14-00857-CR, and 01-14-
00834-CR. Additionally, in the last month, I prepared for and participated in an
abatement hearing in cause 14-13-00767-CR, and a motion to quash the
indictment in cause number 1465805. Additionally, I answer trial court
questions from other prosecutors on a daily basis. This motion is not sought
for delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until July 29, 2015 in which to file the State’s brief in this case.

                                                          Respectfully submitted,
                                                          /s/ Abbie Miles
                                                          Abbie Miles
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on June 29, 2015:

      Emily Detoto
      917 Franklin, 4th Floor
      Houston, TX 77002


                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: June 29, 2015